Exhibit 10.1

Execution Version

AMENDMENT AGREEMENT NO. 2

AMENDMENT AGREEMENT NO. 2, dated as of August 3, 2016 (this “Amendment”), to the
Credit Agreement (as defined below), by and among POLYONE CORPORATION, an Ohio
corporation (the “Borrower”), the other Loan Parties party hereto, CITIBANK,
N.A., as the Administrative Agent (the “Administrative Agent”), and CITIBANK,
N.A., as the incremental term lender (the “Incremental Term B-1 Lender”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
12, 2015 (as amended by Amendment Agreement No. 1, dated as of June 15, 2016, as
the same may be otherwise amended, restated, amended and restated, supplemented,
extended, refinanced or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders from time to time party
thereto and Citibank, N.A., in its capacity as Administrative Agent under the
Credit Agreement (capitalized terms used in this Amendment but not defined
herein shall have the meaning assigned to such terms in the Credit Agreement);

WHEREAS, on the date hereof, the Borrower, the Administrative Agent and the
Incremental Term B-1 Lender, in accordance with Section 2.14 of the Credit
Agreement, seek to establish Additional Commitments (the “Incremental Term B-1
Commitments”) to provide $100,000,000 aggregate principal amount of Term B-1
Loans (the “Incremental Term B-1 Loans”), which shall form part of the same
Class and be fully fungible with the existing Term B-1 Loans, the proceeds of
which will be used for general corporate purposes (including, without
limitation, to fund Permitted Acquisitions and refinance Indebtedness) not in
contravention of any Law or Loan Document;

WHEREAS, subject to the terms and conditions set forth herein and in the Credit
Agreement, on the Amendment No. 2 Effective Date (as defined below), the
Incremental Term B-1 Commitments shall be established in the amount set forth
above and the Incremental Term B-1 Lender shall make Incremental Term B-1 Loans
to the Borrower in the aggregate principal amount of the Incremental Term B-1
Commitments; and

WHEREAS, each of Citigroup Global Markets Inc. (“Citi”), SunTrust Robinson
Humphrey, Inc. (“SunTrust”), Goldman Sachs Bank USA (“GS”), HSBC Securities
(USA) Inc. (“HSBC”), Morgan Stanley Senior Funding, Inc. (“MS”) and Wells Fargo
Securities, LLC (“WFS” and, together with Citi, SunTrust, GS, HSBC and MS,
collectively, the “Amendment No. 2 Arrangers”) have agreed to act as joint lead
arrangers and bookrunners in connection with this Amendment.

NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Incremental Term Loan B-1 Loans and Commitments. (a) Subject to the
terms and conditions set forth herein, on the Amendment No. 2 Effective Date,
the Incre-



--------------------------------------------------------------------------------

mental Term B-1 Lender agrees (i) that it shall be considered a Lender for all
purposes under the Loan Documents and agrees to be bound by the terms thereof
and (ii) to make Incremental Term B-1 Loans to the Borrower in an aggregate
principal amount equal to the Incremental Term B-1 Commitments. The Incremental
Term B-1 Loans shall be an increase in the Term B-1 Loans outstanding
immediately prior to the effectiveness hereof (the “Existing Term B-1 Loans”)
and shall form part of the same Class therewith. The terms and provisions of the
Incremental Term B-1 Loans shall be identical to the Existing Term B-1 Loans and
will constitute Term Loans and Term B-1 Loans for all purposes under Credit
Agreement. The initial Interest Period for the Incremental Term B-1 Loans shall
commence on the Amendment No. 2 Effective Date and end on the same date as the
then-current Interest Period for the Existing Term B-1 Loans. The Borrower shall
use the proceeds of the Incremental Term B-1 Loans as set forth in the recitals
to this Amendment.

(b) After giving effect to the Incremental Term B-1 Loans to be made pursuant to
this Amendment, the required repayments under Section 2.05 of the Credit
Agreement shall be as follows: the Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders (i) on each Quarterly Payment Date,
an aggregate amount equal to 0.25% of the product of (x) the sum of (I) the
aggregate principal amount of Existing Term B-1 Loans outstanding immediately
prior to the Amendment No. 2 Effective Date plus (II) the aggregate amount of
Incremental Term B-1 Loans funded on the Amendment No. 2 Effective Date times
(y) a fraction, the numerator of which is equal to the aggregate principal
amount of the Initial Loans outstanding on the Closing Date and the denominator
of which is equal to the aggregate principal amount of Existing Term B-1 Loans
outstanding immediately prior to the Amendment No. 2 Effective Date (which for
the avoidance of doubt, and rounding to the nearest Dollar, such repayment
amount shall be, from and after the Amendment No. 2 Effective Date,
$1,626,256.00 on each such Quarterly Payment Date) (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.03(a) or (b) of the Credit Agreement)
and (ii) on the Maturity Date, the aggregate principal amount of all Term B-1
Loans outstanding on such date.

(c) For purposes of determining the Weighted Average Yield on the Term B-1 Loans
in connection with Section 2.14(a)(vii) of the Credit Agreement, the upfront
fees or original issue discount on the Term B-1 Loans shall be deemed to be
equal to those paid on the Initial Loans on the Closing Date.

(d) The Borrower hereby consents to any assignments in connection with the
initial syndication of the Incremental Term B-1 Loans held by the Incremental
Term B-1 Lender.

Section 2. Credit Agreement Governs. Except as set forth in this Amendment, the
Incremental Term B-1 Loans shall otherwise be subject to the provisions,
including any provisions restricting the rights, or regarding the obligations,
of the Loan Parties or any provisions regarding the rights of the Lenders, of
the Credit Agreement and the other Loan Documents and, from and after the
Amendment No. 2 Effective Date, each reference to a “Term B-1 Loan,” “Term B-1
Loans,” “Loan” or “Loans” in the Credit Agreement, as in effect on the Amendment
No. 2 Effective Date, shall be deemed to include the Incremental Term B-1 Loans,
each reference to a “Commitment” shall be deemed to include the “Incremental
Term B-1 Commitment” and each reference to a “Lender” or “Lenders” in the Credit
Agreement shall be deemed to include the In-

 

-2-



--------------------------------------------------------------------------------

cremental Term B-1 Lender, and other related terms will have correlative
meanings mutatis mutandis.

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment and
the establishment of the Incremental Term B-1 Commitments and the obligations of
the Incremental Term B-1 Lender to make the Incremental Term B-1 Loans shall
become effective on the first Business Day (such date, the “Amendment No. 2
Effective Date”) on which the following conditions are satisfied or waived:

(i) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of (A) the
Administrative Agent, (B) the Incremental Term B-1 Lender, (C) the Borrower and
(D) each Guarantor;

(ii) the Administrative Agent shall have received a notice of Borrowing for the
Incremental Term B-1 Loans in accordance with the Credit Agreement;

(iii) the Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

(A) a favorable opinion of Jones Day, counsel for the Loan Parties, in a form
and substance reasonably satisfactory to the Administrative Agent;

(B) a certificate from a Responsible Officer of the each Loan Party dated as of
the Amendment No. 2 Effective Date, and attaching the documents referred to in
clause (C) below;

(C) the Administrative Agent shall have received (i) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing (a) the execution, delivery and performance of the Amendment (and
any agreements relating thereto) to which it is a party and (b) in the case of
the Borrower, the extensions of credit contemplated hereunder, certified as of
the Amendment No. 2 Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment and (ii) a good standing certificate as of a recent date from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation;

(D) (x) before and after giving effect to this Amendment, the establishment of
the Incremental Term B-1 Commitments and the borrowing of Incremental Term B-1
Loans and the application of any proceeds therefrom (i) no Default or Event of
Default shall exist and (ii) all of the representations and warranties contained
in this Amendment, the Credit Agreement and in the other Loan Documents shall be
true and correct in all material respects at such time (unless stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date)

 

-3-



--------------------------------------------------------------------------------

and (y) the condition set forth in Section 2.14(a)(iv) of the Credit Agreement
is satisfied with respect to this Amendment;

(E) the Administrative Agent shall have received from the Borrower an Officer’s
Certificate certifying as to compliance with the preceding clause (D) above; and

(F) the representations and warranties of each Loan Party set forth in Section 4
below shall be true and correct in all material respects;

(iv) the fees in the amounts previously agreed in writing by the Amendment No. 2
Arrangers to be received on the Amendment No. 2 Effective Date and all
reasonable and documented or invoiced out-of-pocket costs and expenses
(including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, as counsel to the Amendment No. 2 Arranger) incurred in connection
with the transactions contemplated hereby for which invoices have been presented
at least one (1) Business Day prior to the Amendment No. 2 Effective Date shall,
upon the Borrowing of the Incremental Term B-1 Loans, have been, or will be
substantially simultaneously, paid in full; and

(v) the Administrative Agent shall have received a “Life-of-Loan” flood
determination notice for each real property encumbered by a Mortgage and if such
real property is located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and (y) evidence of insurance as required by the Credit Agreement
in form and substance satisfactory to the Administrative Agent.

Section 4. Representations and Warranties. By its execution of this Amendment,
each Loan Party hereby represents and warrants to the Administrative Agent, the
Incremental Term B-1 Lender and the existing Lenders that the representations
and warranties of each Loan Party set forth in Article V of the Credit Agreement
and in any other Loan Documents are, after giving effect to this Amendment, true
and correct in all material respects on and as of the Amendment No. 2 Effective
Date (unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

Section 5. Acknowledgments and Affirmations of the Loan Parties. Each Loan Party
hereby expressly acknowledges the terms of this Amendment and confirms and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and thereby, (ii) its
guarantee of the Guaranteed Obligations (including, without limitation, the
Incremental Term B-1 Loans) under the Guaranty and (iii) its grant of Liens on
the Collateral to secure the Obligations (including, without limitation, the
Obligations with respect to the Incremental Term B-1 Loans) pursuant to the
Collateral Documents; provided that, on and after the effectiveness of this
Amendment, each reference in the Guaranty and in each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by this
Amendment. Without limiting the generality

 

-4-



--------------------------------------------------------------------------------

of the foregoing, the Collateral Documents to which such Loan Party is a party
and all of the Collateral described therein do, and shall continue to secure,
payment of all of the Obligations.

Section 6. Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except in accordance with Section 10.01 of the
Credit Agreement.

Section 7. Effectiveness of This Amendment. The provisions of this Amendment
shall be subject to the satisfaction of the conditions to effectiveness set
forth in Section 3 of this Amendment.

Section 8. Liens Unimpaired. After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance nor effectiveness of this Amendment impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document.

Section 9. Mortgaged Properties. Within ninety (90) days after the Amendment No.
2 Effective Date, unless waived or extended by the Administrative Agent in its
sole discretion, with respect to each real property encumbered by a Mortgage,
the Administrative Agent shall have received, with respect to the existing
Mortgages, the following, in each case in form and substance reasonably
acceptable to the Administrative Agent:

(i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to reflect
the matters set forth in this Amendment, duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

(ii) a favorable opinion, addressed to the Administrative Agent and the Secured
Parties covering, among other things, the due authorization, execution, delivery
and enforceability of the applicable Mortgage as amended by the Mortgage
Amendment (such opinion may take assumptions for any matters addressed in the
local counsel opinion originally delivered in connection with the Mortgage);

(iii) an ALTA 11-06 endorsement to the existing title policy, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, along
with a title search of the real property to show that as of the date of such
endorsement that the real property subject to the lien of such Mortgage is free
and clear of all defects and encumbrances except those Liens permitted under
such Mortgage;

(iv) evidence of payment by the Borrower of all search and examination charges
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above; and

(v) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 9 and
evidence of payment of all applicable

 

-5-



--------------------------------------------------------------------------------

title insurance premiums, search and examination charges, mortgage recording
taxes and related charges required for the issuance of the endorsement to the
title policy contemplated in this Section 9. For the avoidance of doubt, the 90
day deadline for such deliverables shall supersede the deadline for such
deliverables that is set forth in Amendment Agreement No. 1 dated as of June 15,
2016 and the Administrative Agent hereby consents to such extension.

Section 10. Other. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended by this Amendment and that this Amendment are each a Loan Document.

(i) This Amendment may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the parties hereto. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and other Loan Documents.

(ii) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. SECTIONS 10.13 AND 10.14 OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY MUTATIS
MUTANDIS HERETO.

(iii) Any term or provision of this Amendment which is invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Amendment or affecting
the validity or enforceability of any of the terms or provisions of this
Amendment in any other jurisdiction. If any provision of this Amendment is so
broad as to be unenforceable, the provision shall be interpreted to be only as
broad as would be enforceable.

(iv) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or e-mail (including in a “.pdf” format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

(v) The parties hereto agree that Section 10.04 of the Credit Agreement is
incorporated herein mutatis mutandis as if set forth herein in full.

 

-6-



--------------------------------------------------------------------------------

Section 11. Certain Tax Matters. The parties hereto agree to treat the
Incremental Term B-1 Loans to be issued pursuant to this Amendment as fungible
for U.S. federal income tax purposes with the Existing Term B-1 Loans.

[Signature pages follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

POLYONE CORPORATION

BY:

 

/s/ Scott J. Leffler

  NAME: SCOTT J. LEFFLER   TITLE: VICE PRESIDENT AND TREASURER CONEXUS, LLC NEU
SPECIALTY ENGINEERED MATERIALS, LLC POLYMER DIAGNOSTICS, INC. COLORMATRIX GROUP,
INC. COLORMATRIX HOLDINGS, INC. THE COLORMATRIX CORPORATION CHROMATICS, INC.
GSDI SPECIALTY DISPERSIONS, INC. BY:  

/s/ Scott J. Leffler

  NAME: SCOTT J. LEFFLER   TITLE: TREASURER POLYONE LLC BY:  

/s/ Scott J. Leffler

  NAME: SCOTT J. LEFFLER   TITLE: MANAGER GLASFORMS, INC. BY:  

/s/ Scott J. Leffler

  NAME: SCOTT J. LEFFLER   TITLE: PRESIDENT AND ASSISTANT TREASURER

[Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

POLYONE DESIGNED STRUCTURES AND SOLUTIONS, LLC BY:  

/s/ Scott J. Leffler

  NAME: SCOTT J. LEFFLER   TITLE: CHIEF FINANCIAL OFFICER FRANKLIN-BURLINGTON
PLASTICS, INC.

BY:

 

/s/ Robert K. James

 

NAME: ROBERT K. JAMES

 

TITLE: SECRETARY

[Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

Consented to by: CITIBANK, N.A., as Administrative Agent

By:

 

/s/ Kirkwood Roland

  Name: Kirkwood Roland   Title: Managing Director & Vice President

[Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A., as the Incremental Term B-1 Lender By:  

/s/ Kirkwood Roland

  Name: Kirkwood Roland   Title: Managing Director & Vice President

[Amendment No. 2 Signature Page]